Order entered July 1, 2016




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-16-00457-CV

                           BRIGADIER OPERATING, LLC, Appellant

                                             V.

                              RIO ROCA RANCH, LP, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-02203

                                         ORDER
       Before the Court is appellant’s June 29, 2016 unopposed motion for extension of time to

file appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief shall be

filed by August 1, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE